      Case: 4:20-cr-00283-SEP Doc. #: 2 Filed: 06/17/20 Page: 1 of 1 PageID #: 4



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                                                              U.S. DISTRICT COURT
                                   EASTERN DIVISION                         EASTERN DISTRICT OF MO
                                                                                    ST.LOUIS      ·
UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )       No.
vs.                                                   )
                                                      )        4_:20CR00283 SEP/NCC
CARY JONES,                                           )
                                                      )
                       Defendant.                     )

                                          INDICTMENT

                                          COUNT ONE

      The Grand Jury charges that:

      On or about March 15, 2020, in St. Louis County, within the Eastern District of Missouri,

                                          CARY JONES,

the Defendant herein, knowingly possessed a firearm, knowing he had previously been convicted in

a court of law of a felony crime punishable by imprisonment for a term exceeding one year, and the
                                    I

firearm traveled in interstate or foreign commerce during or prior to being in Defendant's

possession.

      In violation of Title 18, United States Code, Section 922(g)(l ).


                                                              A TRUE BILL



                                                              FOREPERSON
JEFFREY B. JENSEN
United States Attorney



ALLISON H. BEHRENS, #38482MO
Assistant United States Attorney
